       Case 1:19-cv-03833-EGS-GMH Document 98 Filed 08/12/20 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 AUGUST CABRERA, et al.,

                           Plaintiffs,
                                                                     Case No. 19-cv-3833-EGS
                  v.

 BLACK & VEATCH SPECIAL PROJECTS                                     JURY TRIAL DEMANDED
 CORPORATION, et al.,

                           Defendants.


                                 JOINT MOTION REGARDING
                               ADDITION OF FUTURE PLAINTIFFS

        Plaintiffs and Defendants* (together, the “Parties”) have conferred over an efficient,

streamlined way to add additional plaintiffs to this action without interrupting the briefing

schedule with respect to Defendants’ forthcoming motions to dismiss Plaintiffs’ First Amended

Complaint (Dkt. 82, “FAC”). See Dkt. 91 (setting schedule). To that end, the Parties have

agreed on a proposed procedure—subject to the Court’s review and approval—by which

additional plaintiffs may join this action without requiring burdensome new filings or impeding

the Court’s consideration of the Defendants’ forthcoming motions, while also reserving all

Parties’ rights with respect to any newly added claims. Specifically, the Parties jointly move the

Court to permit plaintiffs to be added to this Action pursuant to the procedure set forth below. A

proposed order is filed herewith.




     *
       Defendants are Black & Veatch Special Projects Corporation; Centerra Group, LLC; DAI Global LLC;
Environmental Chemical Corporation; G4S Holdings International (AG) Limited; G4S Risk Management Limited;
Janus Global Operations LLC; Louis Berger Group, Inc.; Louis Berger International, Inc.; Louis Berger Group, Inc.
/ Black & Veatch Special Projects Corporation Joint Venture; MTN Group Limited; MTN (Dubai) Limited; MTN
Afghanistan; Blumont, Inc.; Blumont Global Development, Inc.; International Relief and Development, Inc.; and
Chemonics International, Inc.
      Case 1:19-cv-03833-EGS-GMH Document 98 Filed 08/12/20 Page 2 of 9




       1.      If additional potential plaintiffs (“New Plaintiffs”) wish to join this Action before

the Court rules on Defendants’ forthcoming motions to dismiss the FAC, such potential plaintiffs

may file short-form complaints in this Action. Short-form complaints may include one or more

individual plaintiffs and shall be materially identical in form to the plaintiff-specific paragraphs

in Part VI of the FAC. Short-form complaints shall not include any new “substantive”

allegations analogous to those appearing elsewhere in the FAC. Each short-form complaint shall

state that the New Plaintiffs adopt the FAC in its entirety. For avoidance of doubt, each short-

form complaint shall not alter or supplement the allegations in the Parts of the FAC other than

Part VI.

       2.      New Plaintiffs who file short-form complaints pursuant to Paragraph 1 hereof

shall thereby be added to this Action as plaintiffs with no further action required by the Court or

any Party.

       3.      New Plaintiffs who file short-form complaints pursuant to Paragraph 1 hereof

may comply with Local Rule 5.1(c) by filing under seal a list containing their names and full

residential addresses within 30 days of the filing of their short-form complaint.

       4.      New Plaintiffs who file short-form complaints pursuant to Paragraph 1 hereof

shall be bound by the Court’s ruling on Defendants’ forthcoming motions to dismiss the FAC.

The filing of short-form complaints pursuant to Paragraph 1 hereof shall not render moot any

pending motions to dismiss the FAC, including any pending objections to the report and

recommendation of the Magistrate Judge.

       5.      Defendants reserve all defenses and arguments in response to claims brought by

New Plaintiffs who file short-form complaints pursuant to Paragraph 1 hereof, including but not

limited to the statute of limitations. If any such defense or argument is not addressed by the




                                                  2
      Case 1:19-cv-03833-EGS-GMH Document 98 Filed 08/12/20 Page 3 of 9




Court’s ruling on Defendants’ forthcoming motions to dismiss the FAC, Defendants reserve the

right to raise it at the appropriate time. Plaintiffs reserve all potential arguments opposing such

defenses, except that Plaintiffs agree not to invoke Defendants’ joining this motion or agreeing to

the procedures set forth herein as an argument against any such defense or a basis for the Court

to reject any such defense.

       6.      For purposes of the applicable statute of limitations, New Plaintiffs’ claims shall

be deemed to have been filed as of the date of their short-form complaint. All parties reserve all

rights to argue whether any or all of New Plaintiffs’ claims against any or all Defendants relate

back to any of Plaintiffs’ previous complaints under the standards set forth in Federal Rule of

Civil Procedure 15(c). This motion does not suggest any agreement one way or the other about

whether any such claims could be timely under a “relation back” theory.

       7.      The above procedure shall apply only to New Plaintiffs who wish to join this

Action before the Court rules on the Defendants’ forthcoming motions to dismiss the FAC,

including the resolution by the Court of any objections to the report and recommendation of the

Magistrate Judge. The parties agree to meet and confer in good faith about extending or

modifying the procedure following the Court’s ruling.




                                                 3
       Case 1:19-cv-03833-EGS-GMH Document 98 Filed 08/12/20 Page 4 of 9




Dated: August 12, 2020                        Respectfully submitted,

                                              /s/ Joshua D. Branson
Michael J. Gottlieb (D.C. Bar No. 974960)     Joshua D. Branson (D.C. Bar No. 981623)
Randall Jackson (D.C. Bar No. 490798)         Andrew E. Goldsmith (D.C. Bar No. 1007074)
Nicholas Reddick                              Grace W. Knofczynski (D.C. Bar No. 15000407)
Willkie Farr & Gallagher LLP                  Kellogg, Hansen, Todd,
1875 K Street, N.W.                             Figel & Frederick, P.L.L.C.
Washington, DC 20006-1238                     1615 M Street, N.W., Suite 400
Tel: (202) 303-1000                           Washington, D.C. 20036
Fax: (202) 303-2000                           Tel: (202) 326-7900
MGottlieb@willkie.com                         Fax: (202) 326-7999
RJackson@willkie.com                          jbranson@kellogghansen.com
NReddick@willkie.com                          agoldsmith@kellogghansen.com
                                              gknofczynski@kellogghansen.com
Randy D. Singer (D.C.D. Bar No. VA057)†
Rosalyn K. Singer (D.C.D. Bar No. VA063)      Ryan R. Sparacino (D.C. Bar No. 493700)
Kevin A. Hoffman (D.C. Bar No. 1044559)       Sparacino PLLC
Singer Davis, LLC                             1920 L Street, NW, Suite 535
1209 Laskin Road                              Washington, D.C. 20036
Virginia Beach, VA 23451                      Tel: (202) 629-3530
Tel: (757) 301-9995                           ryan.sparacino@sparacinopllc.com
Fax: (757) 233-1084
randy.singer@singerdavis.law
rosalyn.singer@singerdavis.law
kevin.hoffman@singerdavis.law

                                     Counsel for Plaintiffs


                                            /s/ Andrew M. Lankler
                                            Andrew M. Lankler (admitted pro hac vice)
                                            Brendan F. Quigley (admitted pro hac vice)
                                            Baker Botts LLP
                                            30 Rockefeller Plaza
                                            New York, N.Y. 10112
                                            Telephone: (212) 408-2516
                                            Facsimile: (212) 259-2516
                                            andrew.lankler@bakerbotts.com

                                            William H. Jeffress (D.C. Bar No. 041152)
                                            Vernon Cassin (D.C. Bar No. 998743)
                                            Baker Botts LLP


   †
    Singer Davis, LLC is co-counsel for the Paresi and Wise Families. See Compl. ¶¶ 1011-
1020, 1239-46. Other counsel represent all Plaintiffs, including the Paresi and Wise Families.


                                                4
Case 1:19-cv-03833-EGS-GMH Document 98 Filed 08/12/20 Page 5 of 9




                             700 K St., N.W.
                             Washington, D.C. 20004
                             Telephone: (202) 639-7751
                             Facsimile: (202) 639-7890
                             william.jeffress@bakerbotts.com

                             Counsel for Defendant Black & Veatch Special
                             Projects Corporation


                             /s/ Tara M. Lee
                             Tara M. Lee (D.C. Bar No. MD17902)
                             Nicolle Kownacki (D.C. Bar No. 1005627)
                             White & Case LLP
                             701 Thirteenth St., NW
                             Washington, DC 20005
                             Telephone: (202) 626-3600
                             Facsimile: (202) 639-9355
                             tara.lee@whitecase.com
                             nkownacki@whitecase.com

                             Counsel for Defendant Centerra Group, LLC


                             /s/ Patrick J. Carome
                             Patrick J. Carome (D.C. Bar # 385676)
                             David W. Bowker (D.C. Bar # 989309)
                             Wilmer Cutler Pickering Hale and Dorr LLP
                             1875 Pennsylvania Avenue NW
                             Washington, DC 20006
                             Tel. (202) 663-6610 (Carome)
                             Tel. (202) 663-6558 (Bowker)
                             patrick.carome@wilmerhale.com
                             david.bowker@wilmerhale.com

                             Counsel for Defendant Chemonics International,
                             Inc.


                             /s/ Christopher N. Manning
                             Kevin M. Downey (D.C. Bar. # 438547)
                             Christopher N. Manning (D.C. Bar # 464069)
                             John M. McNichols (D.C. Bar # 490479)
                             Brian T. Gilmore (D.C. Bar # 1030601)
                             Williams & Connolly LLP
                             725 Twelfth Street, N.W.



                                5
Case 1:19-cv-03833-EGS-GMH Document 98 Filed 08/12/20 Page 6 of 9




                             Washington, DC 20005
                             Tel. (202) 434-5000
                             Fax. (202) 434-5029
                             Email KDowney@wc.com
                                   CManning@wc.com
                                   JMcNichols@wc.com
                                   BGilmore@wc.com

                             Counsel for Defendant DAI Global, LLC


                             /s/ Mitchell R. Berger
                             Mitchell R. Berger (D.C. Bar No. 385467)
                             Alexandra E. Chopin (D.C. Bar No. 490736)
                             Squire Patton Boggs (US) LLP
                             2550 M Street, NW
                             Washington, DC 20037
                             (202) 457-5601 (Berger)
                             (202) 457-5623 (Chopin)
                             mitchell.berger@squirepb.com
                             alexandra.chopin@squirepb.com

                             Counsel for Defendant Environmental Chemical
                             Corporation


                             /s/ Mark B. Sweet
                             Stephen J. Obermeier (D.C. Bar # 979667)
                             Mark B. Sweet (D.C. Bar # 490987)
                             Todd A. Bromberg (D.C. Bar# 472554)
                             Wiley Rein LLP
                             1776 K Street NW
                             Washington, DC 20006
                             Phone: 202.719.7000
                             Fax: 202.719.7049
                             sobermeier@wiley.law
                             msweet@wiley.law
                             tbromberg@wiley.law

                             Counsel for Defendants G4S Holdings International
                             (AG) Limited, G4S Risk Management Limited


                             /s/ Paul R. Monsees
                             Paul R. Monsees (DC Bar # 367138)
                             Lori A. Rubin (DC Bar # 1004240)



                                6
Case 1:19-cv-03833-EGS-GMH Document 98 Filed 08/12/20 Page 7 of 9




                             Olivia S. Singelmann (DC Bar# 1016299)
                             Foley & Lardner LLP
                             3000 K Street N.W.
                             Suite 600
                             Washington, DC 20007
                             (202) 672-5342 (Monsees)
                             (202) 295-4760 (Rubin)
                             (202) 295-4146 (Singelmann)
                             pmonsees@foley.com
                             larubin@foley.com
                             osingelmann@foley.com

                             Counsel for Defendants International Relief and
                             Development, Inc., Blumont, Inc., and Blumont
                             Global Development, Inc.


                             /s/ Kenneth J. Wainstein
                             Kenneth J. Wainstein (D.C. Bar No. 451058)
                             Neil H. MacBride (D.C. Bar No. 439137)
                             Davis Polk & Wardwell LLP
                             901 15th Street, N.W.
                             Washington, DC 20005
                             Tel: (202) 962-7030; Fax: (202) 962-7118
                             ken.wainstein@davispolk.com
                             neil.macbride@davispolk.com

                             Paul S. Mishkin (admitted pro hac vice)
                             Adam G. Mehes (admitted pro hac vice)
                             Davis Polk & Wardwell LLP
                             450 Lexington Avenue
                             New York, NY 10017
                             Tel: (212) 450-4292; Fax: (212) 701-5292
                             paul.mishkin@davispolk.com
                             adam.mehes@davispolk.com

                             Counsel for Janus Global Operations LLC


                             /s/ K. Winn Allen, P.C.
                             Hariklia Karis, P.C. (admitted pro hac vice)
                             Jeffrey L. Willian, P.C. (admitted pro hac vice)
                             Kirkland & Ellis LLP
                             300 North LaSalle
                             Chicago, IL 60654
                             Telephone: (312) 862-2257



                                7
Case 1:19-cv-03833-EGS-GMH Document 98 Filed 08/12/20 Page 8 of 9




                             Facsimile: (312) 862-2200
                             jeffrey.willian@kirkland.com
                             hkaris@kirkland.com

                             K. Winn Allen, P.C. (D.C. Bar No. 1000590)
                             Alexandra I. Russell (D.C. Bar No. 1023745)
                             (admitted pro hac vice)
                             Kirkland & Ellis LLP
                             1301 Pennsylvania Ave., N.W.
                             Washington, D.C. 20004
                             Telephone: (202) 389-5078
                             Facsimile: (202) 389-5200
                             winn.allen@kirkland.com
                             alexandra.russell@kirkland.com

                             David M. Nadler (D.C. Bar No. 402705)
                             Blank Rome LLP
                             1825 Eye Street NW
                             Washington, D.C. 20006
                             Telephone: (202) 420-2200
                             Facsimile: (202) 379-2201
                             dnadler@blankrome.com

                             Frank A. Dante (admitted pro hac vice)
                             Blank Rome LLP
                             One Logan Square
                             130 N. 18th Street
                             Philadelphia, PA 19103
                             Telephone: (215) 569-5645
                             Facsimile: (215) 832-5642
                             dante@blankrome.com

                             Counsel for Louis Berger Group, Inc. and Louis
                             Berger International, Inc.


                             /s/ Vernon Cassin
                             Vernon Cassin (D.C. Bar No. 998743)
                             Baker Botts LLP
                             700 K Street, N.W.
                             Washington, D.C. 20001

                             K. Winn Allen, P.C. (DC Bar No. 1000590)
                             Kirkland & Ellis LLP
                             1301 Pennsylvania Ave N.W.
                             Washington, DC 20004



                                8
Case 1:19-cv-03833-EGS-GMH Document 98 Filed 08/12/20 Page 9 of 9




                             Counsel for Louis Berger Group, Inc. / Black &
                             Veatch Special Projects Corporation Joint Venture


                             /s/ John E. Hall
                             John E. Hall (D.C. Bar No. 415364)
                             David M. Zionts (D.C. Bar No. 995170)
                             Jordan L. Moran (D.C. Bar No. 888273537)
                             Covington & Burling LLP
                             One CityCenter
                             850 Tenth Street N.W.
                             Washington, DC 20001
                             Telephone: (202) 662-5987
                             Facsimile: (202) 778-5987
                             jhall@cov.com
                             dzionts@cov.com
                             jmoran@cov.com

                             Timothy J. Harkness (D.D.C. Bar No. NY0331)
                             Kimberly H. Zelnick (D.D.C. Bar No. NY0325)
                             Scott A. Eisman (D.D.C. Bar No. NY0326)
                             Freshfields Bruckhaus Deringer US LLP
                             601 Lexington Avenue, 31st Floor
                             New York, NY 10022
                             Telephone: (212) 277-4000
                             Facsimile: (212) 277-4001
                             timothy.harkness@freshfields.com
                             kimberly.zelnick@freshfields.com
                             scott.eisman@freshfields.com

                             Counsel for Defendants MTN Group Limited, MTN
                             (Dubai) Limited, and MTN Afghanistan




                                9
